Case 1:18-cr-00170-KBJ Document 65 Filed 05/10/19 Page 1 of 1

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

FILED

MAY 10.2019
UNITED STATES OF AMERICA Glerk, U.S. District & B:

Courts for the District of Columbia

 

PLAINTIFF/PETITIONER
Vv, Case No.: 18-170

JAMES A. WOLFE

 

DEFENDANT/RESPONDENT

PASSPORT RETURN RECEIPT

Passport, number 522195473 . has been returned to the undersigned
party.

 

ANGELA D. CAESAR, Clerk

  

By: Gwendolyn Franklin _ /
Deputy Clerk :

 

Petitioner/Res}

 
Case 1:18-cr-00170-KBJ Document 65-1 Filed 05/10/19 Page 1 of 3

‘UNITED STATES DISTRICT COURT |

 

 

DISTRICT OF MARYLAND
OFFICE OF THE CLERK
Felicia C. Cannon, Clerk of Court
Elizabeth B. Snowden, Chief Deputy
Reply to Northern Division Address Catherine Stavlas, Chief Deputy
June 22, 2018

RECEIPT FOR RETURN OF PASSPORT

Re: UNITED STATES OF AMERICA vs. “James A. Wolfe”
Case No. 1:18-mj-01692-JMC

I hereby acknowledge receipt from the Clerk of one Passport ending with 5473
issued by the United States of America which is being transferred pursuant to the Courts
Order to the United States District Court for the District of Columbia.

June 22, 2018
Date

 

Receipt for Return of Passport (8/13/2008)

 

Northern Division ¢ 4228 U.S. Courthouse ¢ 101 W. Lombard Street ¢ Baltimore, Maryland 21201 ° 410-962-2600
Southern Division ¢ 200 U.S. Courthouse ¢ 6500 Cherrywood Lane ¢ Greenbelt, Maryland 20770 ¢ 301-344-0660

Visit the U.S. District Court's Website at www.mdd.uscourts.gov
Case 1:18-cr-00170-KBJ Document 65-1 Filed 05/10/19 Page 2 of 3

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK

DISTRICT OF MARYLAND

MEMORANDUM

aes Harry Jackson District Court for the District of Columbia DATE: June 22, 2018

FROM: Tonia Moorehead District Court for the District of Maryland

SUBJECT:

Mr. Jackson,

Please sign and return the Receipt for Return of Passport form in the envelope I have enclosed so
that we may retain for our records.

    
 

 
 

SCEAVED
Nia Room

      
   

\ Ki rrekit 1), Casa, © eh ile \
i \ ¢. Pictrict Court VISE t wnt
Case 1:18-cr-00170-KBJ Document 65-1 Filed 05/10/19 Page 3 of 3

Case 1:18-mj-01692-JMC Document 11 Filed 06/21/18 Page iofi

1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
*
v. Case No. 18-mj-1692-JMC
* Charging District’s Case No.:
JAMES WOLFE 1:18-cr-00170
*
* * * * *
ORDER

The above-named Defendant surrendered his passport to the United States District Court

for the District of Maryland on 6/11/2018 as ordered by this Court. This case has since been

transferred to the United States District Court for the District of Columbia. As such, the passport

of James Wolfe should be sent to the District of Columbia.

IT IS ORDERED this om | day of June 2018 , that the passport

of James Wolfe be sent to the United States District Court for the District of Columbia.

 

 

  
 

Unitéd States Magistrate Judge

U.S. District Court (4/2000) Criminal Magistrate Forms: Appointing Counsel
